 

Exhibit 10.1

 

AMENDMENT TO TAX ASSET PRESERVATION PLAN

 

This Amendment to Tax Asset Preservation Plan, dated as of October 13, 2016
(this “Amendment”), is made between Concurrent Computer Corporation, a Delaware
corporation (the “Company”), and American Stock Transfer & Trust Company, LLC,
as rights agent (the “Rights Agent”).

 

RECITALS

 

A.           The Company and the Rights Agent are parties to the Tax Asset
Preservation Plan, dated as of March 1, 2016 (the “Tax Asset Preservation
Plan”).

 

B.           The Board of Directors of the Company has determined that it is in
the best interests of the Company to amend the Tax Asset Preservation Plan as
set forth in this Amendment to cure any ambiguity related to the definition of
the term “Final Expiration Date” contained in the Tax Asset Preservation Plan.

 

C.           Pursuant to Section 27 of the Tax Asset Preservation Plan, the
Company may, from time to time, amend any provision of the Tax Asset
Preservation Plan without the approval of any holders of Rights.

 

NOW, THEREFORE, in consideration of the background, agreements and covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

Section 1.           Amendment of Tax Asset Preservation Plan.

 

(a)           Section 7(a) of the Tax Asset Preservation Plan is hereby amended
and restated in its entirety to read as follows:

 

(a)           The registered holder of any Right Certificate may exercise the
Rights evidenced thereby (except as otherwise provided herein), in whole or in
part, at any time after the Distribution Date, upon surrender of the Right
Certificate, with the form of election to purchase on the reverse side thereof
duly executed, to the Rights Agent at the principal office of the Rights Agent,
together with payment of the Purchase Price for each one one-thousandth of a
Preferred Share as to which the Rights are exercised, at or prior to the
earliest of (i) the Close of Business on the fifth (5th) Business Day after the
filing by the Company of a Current Report on Form 8-K reporting the results of
the 2016 annual meeting of stockholders of the Company (including any
postponement or adjournment thereof), (ii) the time at which the Board of
Directors determines that the NOLs are fully utilized or no longer available
under Section 382 (the earlier of clauses (i) and (ii), the “Final Expiration
Date”), (iii) the time at which the Rights are redeemed as provided in Section
23 (the “Redemption Date”), or (iv) the time at which such Rights are exchanged
as provided in Section 24.

 

(b)           The exhibits to the Tax Asset Preservation Plan shall be deemed to
be restated to reflect this Amendment, including all necessary conforming
changes.

 



 

 

 

Section 2.           Direction. By its execution and delivery hereof, the
Company directs the Rights Agent to execute this Amendment.

 

Section 3.           Defined Terms. Unless otherwise defined in this Amendment,
capitalized terms used in this Amendment have the respective meanings given to
them in the Tax Asset Preservation Plan.

 

Section 4.           No Other Modification. Other than as set forth in this
Amendment, the terms and conditions of the Tax Asset Preservation Plan remain in
full force and effect without modification thereto.

 

Section 5.           Counterparts. This Amendment may be executed in any number
of counterparts and each of such counterparts shall for all purposes be deemed
to be an original, and all such counterparts shall together constitute but one
and the same instrument. A signature to this Amendment transmitted
electronically shall have the same authority, effect, and enforceability as an
original signature.

 

Section 6.           Governing Law. This Amendment shall be deemed to be a
contract made under the laws of the State of Delaware and for all purposes shall
be governed by and construed in accordance with the laws of such state
applicable to contracts to be made and performed entirely within such state.

 

Section 7.           Descriptive Headings. Descriptive headings of the several
sections of this Amendment are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions of this
Amendment.

 

[Signatures follow on next page]

 

 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and attested, all as of the date first written above.

 

Attest:   Concurrent Computer Corporation                     By: /s/ Sandra
Dover   By: /s/ Derek Elder   Name: Sandra Dover     Name: Derek Elder   Title:
Executive Assistant to CEO     Title: President & CEO                          
    Attest:   American Stock Transfer & Trust Company, LLC, as Rights Agent    
                By: /s/ Donna Ansbro   By: /s/ Paula Caroppoli   Name: Donna
Ansbro     Name: Paula Caroppoli   Title: Vice President     Title: Senior Vice
President  

 

 

 

 